Title: Notes on a Cabinet Meeting, 22 October 1808
From: Jefferson, Thomas
To: 


                  
                  Oct. 22. Present the 4. Secretaries. Intruders on the new purchase South of Tenissee. 2. on the Indian lands (Choctaw & Cherokee) on each side of that purchase. 3. on the N. side of the Red river. agreed unanimously as to the first to appoint a Register & he to give notice to all the Intruders to come in & make a declarn that they have no claim to the lands, & that a military force be sent in the spring to remove all who do not. there is a Colo. Harrison, claiming & surveying under Coxe, who probably will not disclaim right, & will therefore be removable without disturbing the others, who are said to be industrious men of property & disposed to obey the laws. the land office can be opened in the spring which will settle every thing. 2. as to intruders on the Indn. lands give notice, to depart, & if they do not, remove them in the spring by military force, except from Doubleheads land. 3. as to those on Red river, let them alone & get Congress to extend the land law to them, as they are conveniently situated to support N. Orleans
                  Unanimously agreed to order the detachment of 100,000 men under the law of last session, to be ready early in the spring that we may be prepared for any change in our foreign relations
                  
                  Unanimously agreed in the sentiments which should be unauthoritavely expressed by our agents to influential persons in Cuba & Mexico. to wit. ‘if you remain under the dominion of the kingdom and family of Spain, we are contended; but we should be extremely unwilling to see you pass under the dominion or ascendancy of France or England. in the latter cases should you chuse to declare independance, we cannot now commit ourselves by saying we would make common cause with you, but must reserve ourselves to act accdg. to the then existing circumstances, but in our proceedings we shall be influenced by friendship to you, by a firm belief that our interests are intimately connected, and by the strongest repugnance to see you under subordination to either France or England, either politically or commercially.’ Anderson, our Consul going to Havanna, is to be instructed accordingly; so is Hughes who is going to Mexico in quest of Pike’s men, & Burling is to be sent to the city of Mexico under pretext of searching for Pike’s men also, but in truth to communicate these sentiments to proper characters. Claiborne is to be entrusted with them also to communicate accding to the occasions he may find.
                  
               